Citation Nr: 1339699	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  11-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver condition, to include hepatitis C.

2.  Entitlement to non-service connected disability pension benefits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1980 to April 1981, and subsequent periods of reserve military service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision denied service connection for liver condition, and also denied service connection for hepatitis C.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The Veteran failed to report for a Board hearing scheduled on August 30, 2012.  

The issue of entitlement to service connection for a liver condition, to include hepatitis C, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran served on active duty from October 1980 to April 1981 and no period of active wartime service of 90 days or more.


CONCLUSION OF LAW

Basic eligibility for entitlement to non-service connected person benefits is precluded by law.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), are not applicable to the Veteran's claim of entitlement to non-service-connected disability pension benefits currently on appeal because this claim turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542  (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Consequently, the Board is not required to address the RO's efforts to comply with VCAA with respect to this issue on appeal.

Analysis

The Veteran seeks non-service connected disability pension benefits.  

Under the relevant law, pension benefits are payable to a veteran who served in the active military, naval, or air service for ninety (90) days or more during a period of war.  38 U.S.C.A. § 1521(West 2002); 38 C.F.R. § 3.3. (2013).  

The VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying such service.  See 38 C.F.R. § 3.203 (2013).  

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21)(A) (West 2002).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10) (West 2002).  

38 C.F.R. § 3.2 (f) (2013) indicates that the Vietnam era began on February 28, 1961 and ended on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, and in the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2 (i) (2013) indicates that the Persian Gulf War era began on August 2, 1990 and continued through the date to be prescribed by Presidential proclamation or law.  

Evidence of record includes a DD 214 indicating that the Veteran served on active duty from October 1980 to April 1981, with subsequent reserve service.  No period of active service of 90 days or more during a period of war is demonstrated by the record, nor has the Veteran ever suggested that he had any such period of service.

In sum, the Veteran did not serve 90 days or more during a period of war.  As a result, he does not have basic eligibility for VA pension benefits and his claim must be denied on that basis.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3 (2013).  In a case where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to eligibility for non-service connected pension benefits is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran's DD 214 indicates that in addition to active service from October 16, 1980 to April 17, 1981, the Veteran had a reserve obligation termination date of September 24, 1986.  However, a February 1991 Chronological Statement of Retirement Points (CSRP) indicated that the Veteran had dates of service from September 25, 1982 to September 24, 1990.  On remand, the RO/AMC should request any available service treatment records from his reserve service.  

Private treatment records indicate that the Veteran was diagnosed with Hepatitis C in December 2007, and the Veteran also stated in his June 2010 Statement in Support of Claim that he "found out [he] had Hep C - liver condition" in December 2007.  A January 2008 private medical record indicates that the Veteran "already has some mild cirrhosis."  An April 2009 Social Security Administration record evidenced the award of Supplemental Security Income benefits from February 19, 2008 for the impairments of chronic hepatitis C and cirrhosis.  Medical records indicate that the Veteran is a candidate for a liver transplant.  There do not appear to be any VA treatment records in the file.  

In his June 2010 Statement in Support of Claim, the Veteran competently stated that he had gotten two tattoos when in the Army.  The Board notes that tattoos are a risk factor for hepatitis C.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, the Board concludes that a VA examination is necessary to determine if the Veteran has a liver condition, including hepatitis C, and liver cirrhosis, and also whether any liver condition is related to service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request all of the Veteran's reserve service treatment records.  If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records

2. Ask the Veteran to either submit or to authorize VA to obtain on his behalf private treatment and/or hospitalization records generated since July 2009, and to identify the location and date(s) or any VA treatment for any liver condition.  

3. After the aforementioned development has been completed, schedule the Veteran for a VA examination with an appropriate medical professional.  The entire claims file must be reviewed by the examiner, and the examiner should elicit a complete history as to any risk factors for hepatitis C.

The examiner is to diagnose all liver conditions including hepatitis C.  Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a liver condition that can be attributed to a known clinical diagnosis.

Thereafter, as to each diagnosed condition, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition had its onset during the Veteran's period of active military service, or is otherwise related to the Veteran's active military service.

4. Thereafter, readjudicate the Veteran's appeal.  If the benefits sought on appeal remain denied, the Veteran
and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


